Case 1:21-cv-01009-DNH-ML Document 16-34 Filed 09/22/21 Page 1 of 7




          Exhibit HH
 Case 1:21-cv-01009-DNH-ML Document 16-34 Filed 09/22/21 Page 2 of 7




COVID-19 Vaccination

Position Statement
#3072

NANN Board of Directors
May 2021

To date, more than 130 million cases of COVID-19 have been reported
globally. In the United States, more than 30 million cases and more than 500
thousand deaths have been reported (Johns Hopkins University & Medicine,
n.d.). As frontline providers, nurses bear witness to the effects of the COVID-
19 pandemic. In addition to following guidelines established by the Centers
for Disease Control and Prevention (CDC) and your institution—including the
use of masks, social distancing, and frequent thorough handwashing—
vaccination is a vital step in controlling the spread of COVID-19. As the
professional voice of neonatal nurses, the National Association of Neonatal
Nurses (NANN) recommends nurses get vaccinated.
 Case 1:21-cv-01009-DNH-ML Document 16-34 Filed 09/22/21 Page 3 of 7




Association Position
The National Association of Neonatal Nurses (NANN) supports the COVID-19
vaccination recommendations from the Centers for Disease Control and
Prevention (CDC). Vaccination is a personal choice. We recognize that data
regarding the various COVID-19 vaccines continue to evolve, and we encourage
nurses to educate themselves as new information arises. The current vaccines
have undergone rigorous clinical trials and are safe and effective against COVID-
19. The global impact of the virus has been devastating. Vaccination is our best
defense. As such, NANN recommends nurses get vaccinated against COVID-19.

Background and Significance
As of April 3, 2021, more than 130 million cases of COVID-19 have been
reported globally. Since the first reported case on January 21, 2020, the United
States has experienced more than 30 million confirmed cases resulting in more
than a half-million deaths (Johns Hopkins University and Medicine, n.d.). All
individuals are presumed to be susceptible to the COVID-19 virus; however,
illness presentation may vary. Individuals at risk for severe disease include
people older than 60 years and people with chronic medical conditions. All age
groups have experienced asymptomatic and milder versions of the disease.

Nurses are impacted by the COVID-19 pandemic both physically and
psychologically. Frequent contact with infected individuals makes nurses more
vulnerable to infection than the general population. According to Lost on the
Frontline (The Guardian and Kaiser Health News, 2021), more than 3,500
healthcare workers in the United States have died from coronavirus since March
2020. Thirty-two percent were nurses. Nurses must care for and protect
themselves from the virus first so that they may protect and care for their
patients.

Vaccination is the first step in the prevention of illness from COVID-19. As the
various vaccines emerge, it is essential to understand the types of vaccine
platforms and their efficacy and safety profile. Three types of vaccine platforms
are currently in use mRNA, viral vector, and protein subunit (currently in phase 3
clinical trials). None of these vaccine platforms can convey the COVID-19
infection. The vaccines work by expressing a protein from the virus, allowing your
immune system to generate antibodies (Centers for Disease Control and
Prevention, 2021a, 2021b, 2021c). Physical symptoms may be experienced after
vaccination and represent the body’s natural immune response.

COVID-19 vaccinations are held to the same safety standards as all other
vaccines. In December 2020, the US Food and Drug Administration (FDA)
granted Emergency Use Authorization (EUA) for two COVID-19 vaccines to
respond to the public health emergency caused by the pandemic. An mRNA
vaccine developed by Pfizer and BioNTech was the first COVID-19 vaccine to
receive EUA on December 11, 2020. The Pfizer-BioNTech vaccine is approved
for use in individuals aged 16 years or older and is given as a two-dose vaccine,
 Case 1:21-cv-01009-DNH-ML Document 16-34 Filed 09/22/21 Page 4 of 7




3 weeks apart (Pfizer Inc. & BioNTech Manufacturing GmbH, 2021). On
December 18, 2020, a vaccine developed by Moderna received EUA by the FDA
for use against COVID-19. Moderna’s vaccine is approved for individuals aged
18 years or older and is given as a two-dose vaccine, 1 month apart (Moderna
US, Inc., 2021). Both the Pfizer-BioNTech and Moderna vaccines are more than
90% efficacious in protecting people from COVID-19 (Baden et al., 2021; Polack
et al., 2020). Preliminary findings for mRNA vaccines did not identify safety
concerns for vaccinated pregnant people (Shimabukuro et al., 2021).

Emerging variants of SARS-CoV-2, the virus that causes COVID-19, have
garnered increased concerns. SARS-CoV-2, like other viruses, experience
changes in their genetic code (also known as a mutation) over time. In fact,
within the United States and globally, there are multiple variants of SARS-CoV-2.
Sometimes these mutations emerge and disappear relatively quickly. Other times
they persist. Scientists continue to track and research SARS-CoV-2 variants
actively. As it stands, the COVID-19 vaccines that are approved for emergency
use are believed to “provide at least some protection against new virus variants
because these vaccines elicit a broad immune response involving a range of
antibodies and cells. Therefore, changes or mutations in the virus should not
make vaccines completely ineffective” (The effects of virus variants on COVID-19
vaccines, 2021).

Nurses are essential to the response to COVID-19. As members of the most
trusted profession in the United States, nurses are positioned to inform each
other and the consumer about the importance of vaccination. Many factors affect
one’s decision to receive a vaccine or not. Hesitancy is natural but should be
countered with facts. By arming oneself with accurate information about the
available vaccines, nurses can reinforce confidence and build trust.

Recommendations
   1. Nurses should be vaccinated against COVID-19.
   2. Nurses should keep abreast of the most updated information regarding
      vaccination.
   3. Nurses should convey accurate information about the types of COVID-19
      vaccines as well as their safety and efficacy.
   4. Nurses should develop strategies to reinforce confidence in vaccination
      against the COVID-19 infection.

Conclusions
Vaccine hesitancy is one of the top threats to public health. Although all available
COVID-19 vaccines were researched, developed, and authorized for emergency
use in record time, this was mainly due to immense collaborations between groups.
Development of the COVID-19 vaccines had to meet the same high standards as
all other vaccines. Becoming vaccinated against COVID-19 is our strongest
defense and best available intervention to keep ourselves, our families, and our
 Case 1:21-cv-01009-DNH-ML Document 16-34 Filed 09/22/21 Page 5 of 7




patients safe. The more fully vaccinated people, the closer we become to herd
immunity.

NANN encourages all nurses to educate themselves on the vaccines. Although
vaccination is a personal choice, NANN acknowledges the need to protect our
vulnerable patient population. As such, NANN recommends getting vaccinated
against COVID-19.
 Case 1:21-cv-01009-DNH-ML Document 16-34 Filed 09/22/21 Page 6 of 7




References
Baden, L. R., El Sahly, H. M., Essink, B., Kotloff, K., Frey, S., Novak, R., Diemert,
        D., Spector, S. A., Rouphael, N., Creech, C. B., McGettigan, J., Khetan,
        S., Segall, N., Solis, J., Brosz, A., Fierro, C., Schwartz, H., Neuzil, K.,
        Corey, L., Gilbert, P., … COVE Study Group (2021). Efficacy and Safety
        of the mRNA-1273 SARS-CoV-2 Vaccine. The New England journal of
        medicine, 384(5), 403–416. https://doi.org/10.1056/NEJMoa2035389
Centers for Disease Control and Prevention. (2021a, March 4). Understanding
        and explaining mRNA COVID-19 vaccines. Retrieved April 7, 2021, from
        https://www.cdc.gov/vaccines/covid-19/hcp/mrna-vaccine-basics.html.
Centers for Disease Control and Prevention. (2021b, March 2). Understanding
        and explaining viral vector COVID-19 vaccines. Retrieved April 7, 2021,
        from https://www.cdc.gov/vaccines/covid-19/hcp/viral-vector-vaccine-
        basics.html.
Centers for Disease Control and Prevention (2021c, March 9). Understanding
        how COVID-19 vaccines work. Retrieved April 7, 2021, from
        https://www.cdc.gov/coronavirus/2019-ncov/vaccines/different-
        vaccines/how-they-
        work.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavi
        rus%2F2019-ncov%2Fvaccines%2Fabout-vaccines%2Fhow-they-
        work.html
COVID-19 vaccine Hesitancy: 12 things you need to know. (2021, March 18).
        Retrieved April 26, 2021, from
        https://www.hopkinsmedicine.org/health/conditions-and-
        diseases/coronavirus/covid19-vaccine-hesitancy-12-things-you-need-to-
        know
The effects of virus variants on COVID-19 vaccines. (2021, March 1). Retrieved
        April 26, 2021, from https://www.who.int/news-room/feature-
        stories/detail/the-effects-of-virus-variants-on-covid-19-
        vaccines?gclid=EAIaIQobChMIo_Hax9aa8AIVjR-
        tBh0OEgV9EAAYASAAEgLDEvD_BwE
The Guardian and Kaiser Health News. (2021, April). Lost on the Frontline.
        Retrieved April 13, 2021, from https://www.theguardian.com/us-news/ng-
        interactive/2020/aug/11/lost-on-the-frontline-covid-19-coronavirus-us-
        healthcare-workers-deaths-database
Johns Hopkins University & Medicine. (n.d.). COVID-19 Dashboard by the Center
        for Systems Science and Engineering (CSSE) at Johns Hopkins University
        (JHU). Retrieved April 7, 2021, from https://coronavirus.jhu.edu/map.html
Moderna US, Inc. (2021, March 26). Fact sheet for recipients and caregivers:
        Emergency use authorization (EUA) of the Moderna COVID-19 vaccine to
        prevent coronavirus disease 2019 (COVID-19) in individuals 18 years of
        age and older. Retrieved April 7, 2021, from
        https://www.fda.gov/media/144638/download
Pfizer Inc. & BioNTech Manufacturing GmbH. (2021, April 6). Fact sheet for
        recipients and caregivers: Emergency use authorization (EUA) of the
        Pfizer-BioNTech COVID-19 vaccine to prevent coronavirus disease 2019
  Case 1:21-cv-01009-DNH-ML Document 16-34 Filed 09/22/21 Page 7 of 7




       (COVID-19) in individuals 16 years of age and older. Retrieved April 7,
       2021, from https://www.fda.gov/media/144414/download
Polack, F. P., Thomas, S. J., Kitchin, N., Absalon, J., Gurtman, A., Lockhart, S.,
       Perez, J. L., Pérez Marc, G., Moreira, E. D., Zerbini, C., Bailey, R.,
       Swanson, K. A., Roychoudhury, S., Koury, K., Li, P., Kalina, W. V.,
       Cooper, D., Frenck, R. W., Jr, Hammitt, L. L., Türeci, Ö., … C4591001
       Clinical Trial Group. (2020). Safety and efficacy of the BNT162b2 mRNA
       COVID-19 vaccine. The New England Journal of Medicine, 383(27),
       2603–2615. https://doi.org/10.1056/NEJMoa2034577
Shimabukuro, T. T., Kim, S. Y., Myers, T. R., Moro, P. L., Oduyebo, T.,
    Panagiotakopoulos, L., Marquez, P. L., Olson, C. K., Liu, R., Chang, K. T.,
    Ellington, S. R., Burkel, V. K., Smoots, A. N., Green, C. J., Licata, C., Zhang,
    B. C., Alimchandani, M., Mba-Jonas, A., Martin, S. W., . . . Meaney-Delman,
    D. M. (2021). Preliminary Findings of mRNA Covid-19 Vaccine Safety in
    Pregnant Persons. The New England Journal of
    Medicine, https://doi.org/10.1056/NEJMoa2104983




Drafted by Michelle Cherry, DNP RN and Julie E. Williams, DNP CRNP NNP-BC,
Health Policy and Advocacy Committee Chair and Board Liaison. Additional Health
Policy and Advocacy Committee members: Raymond Riley, BSN RNC-NIC N-
NPT; Julie Sundermeier, DNP APRN-NP NNP-BC; Michele Sweet, MS RN CCNS;
and Susan Taylor, RNC-NIC BSN. Approved by the National Association of
Neonatal Nurses Board of Directors.

Copyright © 2021 by the National Association of Neonatal Nurses. No part of this
statement may be reproduced without the written consent of the National Association of
Neonatal Nurses.




8735 W. Higgins Road, Suite 300, Chicago, IL 60631
800.451.3795 • 847.375.3660 • Fax 866.927.5321
www.nann.org
